Case: 22-50051       Document: 00516543522           Page: 1      Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 22-50051
                                  Summary Calendar                                FILED
                                                                          November 14, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Ismael Lira,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:04-CR-722-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Ismael Lira, federal prisoner #45946-180, appeals the denial of his
   motion for compassionate release per to 18 U.S.C. § 3582(c)(1)(A)(i) and his
   motion for reconsideration of the denial. He avers that he has demonstrated
   extraordinary and compelling reasons for relief and that the factors in


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50051      Document: 00516543522           Page: 2     Date Filed: 11/14/2022




                                     No. 22-50051


   18 U.S.C. § 3553(a) favor a reduction in sentence.
          The district court’s contrary assessment of the § 3553(a) factors is a
   sufficient basis for its denial of the motions, and this court owes deference to
   that assessment. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). Lira shows only that he disagrees with how the court weighed the
   § 3553(a) factors, which is not a sufficient basis for reversal. See id. at 694.
          AFFIRMED.




                                           2